Citation Nr: 0706728	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for a skin disorder of 
the feet (lower extremities), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a respiratory 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a degenerative bone 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

7.  Entitlement to service connection for elevated blood 
pressure, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active 
military service from November 1990 to May 1991, 6 months and 
16 days of active service prior to November 1990, and that he 
served in the Southwest Asia theater of operations from 
December 6, 1990, to April 14, 1991.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied service connection for 
fatigue, headaches, skin disorder of the feet, 
gastrointestinal and respiratory disabilities, degenerative 
bone disease and elevated blood pressure.

When this matter was previously before the Board in March 
2005, it was remanded for further development and 
adjudication.

The veteran's claims of service connection for fatigue, 
gastrointestinal and respiratory disabilities, as well as his 
inextricably intertwined claim of service connection for 
sleep apnea, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran reports being treated for headaches during 
his period of service in the Southwest Asia theater of 
operations during the Persian Gulf War and of having the 
condition since that time, and the medical evidence shows 
that he has been diagnosed as having headaches and migraines.

3.  The veteran has a qualifying chronic disability 
manifested by a skin disorder of the lower extremities that 
cannot be attributed to any known clinical diagnosis.

4.  The veteran has been diagnosed as having degenerative 
disc disease of the cervical spine, and the preponderance of 
the evidence is against a finding that cervical disc disease 
is related to service.

5.  The veteran's elevated blood pressure has been diagnosed 
as hypertension, and the preponderance of the evidence is 
against a finding that hypertension is related to service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

2.  With resolution of all reasonable doubt in the veteran's 
favor, a skin disorder of the lower extremities was incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

3.  The criteria for service connection for degenerative bone 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

4.  The criteria for service connection for hypertension, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

In February 2003 and March 2005 letters, the RO notified the 
veteran of the elements necessary to establish a claim of 
both "direct service connection," as well as the criteria 
required for claims asserted based on Persian Gulf War 
service.  In addition, pursuant to 38 C.F.R. § 3.159(b), by 
way of letters dated in February 2003, March, June and 
December 2005, and in March 2006, VA informed him that he 
could file and/or identify medical and/or lay evidence in 
support of his claims, and essentially requested that he 
submit any evidence in his possession that could substantiate 
his claim.  Indeed, in the March 2005 letter, the RO 
specifically invited him to file lay statements prepared by 
individuals who, based on their knowledge and personal 
observations, were able to describe the onset of his 
disabilities, and set forth at length the numerous types of 
medical and non-medical evidence that could substantiate that 
aspect of his claims seeking service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 based on his service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

In addition, as will be discussed in more detail below, the 
veteran's service medical records corresponding to his period 
of service in the Southwest Asia theater of operations during 
the Persian Gulf War are not available.  Pursuant to the 
Board's March 2005 remand instructions, in a June 2005 
letter, the AMC advised the veteran not only that its 
additional post-remand efforts had been unsuccessful, but 
invited him to submit alternative forms of evidence, 
including, but not limited to, statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom 
a veteran may have been treated, especially soon after 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records and insurance 
examination reports.  See Washington v. Nicholson, 19 Vet. 
App. 362, 370-71 (2005).  The Board notes that the veteran 
demonstrated his affirmative understanding of the above in a 
May 2006 statement in which he stated that he was filing 
additional records of his private medical treatment, and in 
which he indicated that he had nothing further to submit.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and in June 2006, VA advised him of these criteria.

With respect to VA's duty to assist, the Board notes that 
pertinent post-service records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, have been associated with the claims folder.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the veteran's pertinent VA private and VA post-service 
records, and he was afforded formal VA examinations in March 
2003 and, pursuant to the Board's March 2005 remand 
instructions, in March 2006, to determine whether any of his 
claimed conditions were related to his military service, and 
specifically to his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

With respect to his outstanding service medical records, as 
the Board acknowledged in the March 2005 remand, the service 
medical records relating to the veteran's period of service 
in the Persian Gulf from November 1990 and May 1991 have 
unfortunately not been obtained because they are unavailable.  
In this regard, the Board notes that prior to the March 2005 
remand, the RO made a concerted effort to obtain the 
veteran's outstanding service medical records from the 
National Personnel Records Center (NPRC), and in a January 
2004 administrative decision, determined that no additional 
service medical records were available; the RO advised the 
veteran of this determination in the March 2004 Supplemental 
Statement of the Case (SSOC).  

Because not all procedures were followed and all avenues 
exhausted, in the March 2005 remand, the Board directed the 
AMC to contact the Records Management Center (RMC) and 
request any service medical records it has pertaining to the 
veteran.  In compliance with the Board's instructions, in 
March 2005, the AMC contacted the RMC and requested that it 
make a "last ditch" search for the veteran's service 
medical records for his period of service from November 1990 
and May 1991, and noted that the veteran served in the Marine 
Corps and that his Reserve obligation termination date was 
December 14, 1994.  As the AMC noted in its June 2005 letter, 
the RMC responded that it had no additional service medical 
records relating to the veteran.  

The Board recognizes its heightened duty to assist in cases 
where records are unavailable.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 
2006); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In light 
of the foregoing, however, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background and Analysis

In his statements and sworn testimony at the July 2003 RO 
hearing, the veteran asserts that service connection is 
warranted for headaches, skin disorder of the lower 
extremities, degenerative bone disease and elevated blood 
pressure, on the basis that each of these conditions is 
related to his service in the in the Southwest Asia theater 
of operations during the Persian Gulf War.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, for certain 
chronic diseases, such as hypertension, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for 
hypertension is one year.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Because the service medical records cannot be located, the 
Board has a heightened duty to consider the benefit of the 
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. at 217; 
Russo v. Brown, 9 Vet. App. at 51.  

In adjudicating this claim, the Board must assess the 
veteran's competence to report the onset of symptoms during 
service as well as of suffering from that condition since 
that time, and his credibility.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  Here, as in Washington, the 
veteran's service medical records are not unavailable.  The 
Washington Court held that the veteran was competent to 
testify to factual matters of which he had first-hand 
knowledge, including having right hip and thigh pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  The United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In determining 
whether lay evidence is satisfactory, the Board may consider 
the demeanor of the witness, internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran.  See Dalton v. Nicholson, No. 04-
1196 (U.S. Vet. App. Feb. 16, 2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

Headaches

In his statements and during the July 2003 RO hearing, the 
veteran testified that he began having headaches while 
serving in the Persian Gulf during service, that he reported 
the condition to service examiners while serving in the 
Persian Gulf, and that he treated the condition with aspirin 
during service.  On other occasions, he reported that onset 
of this disorder shortly after service.  In an October 2003 
statement, the veteran's father, a pastor, reported that the 
veteran had had severe headaches since returning from the 
Persian Gulf War.  

The medical evidence shows that the veteran has been 
diagnosed on numerous occasions as having both headaches and 
migraines.  When formally evaluated by VA in March 2003, the 
veteran complained of having chronic headaches since 1995, 
and the examiner diagnosed him as having headaches that had 
their onset in 1995, which "appeared on" a daily basis.  
The examiner added that the veteran treated the condition 
with Tylenol on an as-needed basis.

In a May 2003 report, the veteran's private treating 
physician, Dr. Paul J. Mirone, indicated that he had treated 
the veteran since 2000 for his headaches.  He reported that 
diagnostic tests were unable to reveal an etiology for the 
disorder, and opined that the veteran's chronic headaches 
might be related to Gulf War Syndrome.

When formally examined by VA in March 2006, the veteran 
reported having a history of headaches, "claimed as migraine 
headaches," in the posterior aspect of his head and neck 
that was productive of a "piercing type pain" with 
associated tunnel vision, nausea and vomiting.  He also 
reported that he "gets clammy" and was sensitive to light.  
He stated that he had two to three headaches per week, which 
the examiner noted he treated with medication.  Following a 
physical examination, the examiner diagnosed the veteran as 
having migraines, which he indicated was not an undiagnosed 
illness.  With respect to the onset/etiology of the disorder, 
the examiner stated that without the missing service medical 
records, he could not offer such an opinion.

As noted above, the veteran and his father are competent to 
report that the veteran had headaches since serving in the in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  Based on a review of the claims folder, and 
considering the heightened duty to consider the benefit of 
the doubt rule, see Cromer v. Nicholson, 19 Vet. App. at 217; 
Russo v. Brown, 9 Vet. App. at 51, the Board finds the 
veteran's headaches became symptomatic during service.  
Further, given the medical evidence, there are objective 
indications of chronic disability since that time.  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is warranted.  In reaching this conclusion, the 
Board notes that the veteran and his father are competent to 
report that the veteran had headaches during service, and 
because the Board finds their accounts to be credible, 
concludes that the March 2006 VA examiner's opinion 
essentially supports his claim.  As such, this case does not 
turn on whether the veteran has "headaches" or a migraine 
because the Board finds that the disorder has been chronic 
since service.  Under the circumstances of this case, the 
Board finds that the record suggests that the veteran 
currently has a chronic headache disorder that initially 
manifested itself in service.  Because service connection is 
being granted on a direct basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis for a grant 
of service connection is unnecessary.  

Skin disorder of the lower extremities

In his statements and during the July 2003 RO hearing, the 
veteran reported having a recurrent skin disorder of his 
lower extremities since his Persian Gulf War service, which 
is consistent with his father's October 2003 statement, in 
which his father stated that the veteran had had an 
unexplained skin disorder involving a rash on his leg since 
the veteran returned from the Persian Gulf War.  

The March 2003 VA examination report shows that the veteran 
complained of having a skin rash on his lower extremities 
that was more pronounced on his right side.  Following his 
physical examination of the veteran, the examiner diagnosed 
the veteran as having recurrent dermatitis of the lower 
extremities, present on the right, that appeared to be 
atropic dermatitis.

In a May 2003 report, the veteran's private treating 
physician, Dr. Mirone, indicated that the veteran had 
intermittent rashes for which he was unable to identify a 
cause.

The March 2006 VA examination report reflects the examiner 
reviewed the veteran's claims folder.  The report shows that 
he stated that he had had a history of skin problems 
affecting his legs since serving in Kuwait in 1991.  After 
discussing the veteran's medical history and the clinical 
findings on examination, the examiner indicated that there 
was no diagnosis to explain the veteran's skin pathology.  
The diagnosis was no known etiology/diagnosis for skin 
condition.

Based on the above, the Board finds that the medical 
evidence, and especially the March 2006 VA examination 
report, supports the veteran's claim that he has had a 
chronic skin disorder of the lower extremities due to 
undiagnosed illness that had its onset while he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In essence, although objectively observed over a period 
of many years by different examiners, the preponderance of 
the evidence shows that a diagnosis to explain the veteran's 
skin pathology has not been identified.  The Board thus 
concludes service connection is warranted.

Degenerative bone disease

In his statements and during the July 2003 RO hearing, the 
veteran clarified that he was seeking service connection for 
cervical spine disability, which he initially asserted as 
degenerative bone disease, because he believes this condition 
is related to his service in the in the Southwest Asia 
theater of operations during the Persian Gulf War.  During 
the hearing, the veteran noted that he underwent disc surgery 
to treat his cervical spine disability in 2002.

In a December 2000 medical record, Dr. Todd S. McCloy noted 
that the veteran reported a two-year history of intermittent 
neck symptoms.  Dr. McCloy diagnosed the veteran as having 
acute cervicalgia, secondary to cervical facet joint 
irritation, and mechanical cervical and upper thoracic spine 
dysfunction.

In an October 2001 report , Dr. Joseph Martin Thomas noted 
the veteran's history of having sustained trauma to his 
cervical spine as a consequence of a 1983 motor vehicle 
accident and speculated that the veteran's cervical spine 
disability might be related to that incident.  Dr. Thomas 
added that the veteran reported the recent onset of neck 
pain, which was aggravated by activity.

In a July 2002 report, Dr. Matt El-Kadi, a neurologist, noted 
that the veteran reported a five-year history of neck and 
upper extremity pain without a precipitating event.  
Following a comprehensive examination and the administration 
of diagnostic studies, Dr. El-Kadi diagnosed the veteran as 
having multi-level cervical spine degenerative disc disease.  
In a September 2002 report, Dr. El-Kadi reiterated the five-
year history of the veteran's cervical spine problems and 
observed that EMG studies disclosed irritation of the C6-C7 
distribution and right C6-C7 foraminal stenosis and a spur at 
the left C3-C4 level.

The veteran had a cervical laminectomy in 2002, and in the 
March 2003 VA examination report, the examiner noted the 
recent C6-C7 disc surgery but did not comment on the onset or 
etiology of the condition.

The March 2006 VA examination report shows that the veteran 
reported the onset of neck pain in 1996.  The veteran denied 
a history of having a specific injury to his neck.  The 
examiner noted that the veteran underwent anterior cervical 
fusion at C6-C7 in 2002.  The veteran acknowledged being 
involved in a motor vehicle accident in 1983, but reported 
having no neck problems until the mid-1990s.  Following the 
physical examination, the examiner diagnosed the veteran as 
having residuals of cervical fusion.

Because the medical evidence uniformly shows that veteran's 
degenerative bone disease has been diagnosed as degenerative 
disc disease of the cervical spine, a diagnosed disability, 
and since degenerative disc disease of the cervical spine is 
not an illness which the Secretary has determined warrants 
presumptive service connection, service connection for 
degenerative bone disease under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 is not permitted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board 
must consider whether service connection may be granted on 
another basis.

With respect to service connection for degenerative bone 
disease/cervical spine disability on a direct basis, the 
Board observes that, by his own report, the veteran did not 
suffer a neck injury during service, and his cervical spine 
problems did not have their onset until the mid-1990s, many 
years following his discharge from active duty.  Further, 
none of the medical evidence even suggests a nexus to 
service.

The Board does not question the sincerity of the veteran's 
conviction that he has degenerative disc disease of the 
cervical spine due to his Gulf War service.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (2006) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because there is no competent 
medical evidence linking his degenerative disc disease of the 
cervical spine to service, the Board finds that the 
preponderance of the evidence is against the claim, and thus 
service connection must be denied.

Elevated blood pressure

As noted above, the veteran asserts that service connection 
is warranted for hypertension because he maintains he 
developed the condition due to his service in the Southwest 
Asia theater of operations during the Persian Gulf War.

The veteran's elevated blood pressure has been diagnosed as 
hypertension.  Because he has a diagnosed disability, and 
since hypertension is not an illness which the Secretary has 
determined warrants presumptive service connection, service 
connection for hypertension under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 is not permitted as a matter of law.  
Sabonis.  As such, the Board must consider whether service 
connection may be granted on another basis.

As the veteran acknowledges, the medical evidence shows that 
he was initially diagnosed as having hypertension in 2000, 
well beyond the one-year presumptive period.  This medical 
evidence showing the initial diagnosis of hypertension many 
years after service is evidence against his claim.  

The Board does not question the sincerity of the veteran's 
conviction that he has hypertension due to his Gulf War 
service.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1); see also Duenas 
v. Principi, 18 Vet. App. at 520 Espiritu v. Derwinski, 2 
Vet. App. at 494-95.  Since the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and because there is no competent medical evidence 
linking his hypertension to service, the Board finds that the 
preponderance of the evidence is against the claim, and thus 
service connection must be denied.

ORDER

Service connection for a chronic headache disorder is 
granted.

Service connection for skin disability of the lower 
extremities is granted.

Service connection for degenerative bone disease is denied.

Service connection for elevated blood pressure is denied.


REMAND

Also before the Board are the veteran's claims of service 
connection for fatigue, and for gastrointestinal and 
respiratory disabilities.  For the reasons set forth below, 
these claim must again be remanded.

As noted above, presumptive service connection is available 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for chronic 
fatigue syndrome as an unexplained chronic multi symptom 
illnesses.  The examiner who conducted the March 2006 VA 
examination observed that the medical evidence indicates that 
the veteran had "chronic fatigue" that was related to his 
sleep apnea.  Significantly, the examiner noted that the 
veteran reported that his problems sleeping, which were later 
diagnosed as sleep apnea, began while he was stationed in the 
desert while serving in the Southwest Asia theater of 
operations during the Persian Gulf War.  As such, the Board 
finds that there is an inferred issue of entitlement to 
service connection for sleep apnea.  In this regard, the 
Board notes that although service connection is not warranted 
for this condition under 38 C.F.R. § 3.317, VA must give a 
sympathetic reading to the veteran's filings to determine all 
claims for recovery supported by a liberal construction of 
allegations.  See Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. 
Cir. 2004).  In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the Federal Circuit held that VA's duty to assist 
attaches to the investigation of all possible in-service 
causes of a disability, including those unknown to the 
veteran.  Id. at 1271.  To date, VA has not considered this 
issue, and because the veteran's chronic fatigue is related 
to that condition, the Board must defer consideration of his 
chronic fatigue claim.  

In reaching this conclusion, the Board observes that the 
Court has recently clarified that alternative theories of 
entitlement to the same benefit do not constitute separate 
claims, but are instead encompassed within a single claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  As such, because the veteran's 
unadjudicated claim could potentially impact on the chronic 
fatigue claim, a Board decision on his chronic fatigue claim 
at this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

The March 2006 VA examination report reflects that the 
veteran complained of having gastrointestinal complaints 
since 1991, and the examiner diagnosed the veteran as having 
gastroespogeal reflex disease (GERD).  Given those 
contentions and the current diagnosis in the context of 
missing service medical records, further medical evaluation 
is necessary as detailed below.  

The medical evidence shows that the veteran reports a history 
of respiratory problems since his period of Persian Gulf War 
service in 1991, and he has been diagnosed as having chronic 
rhinosinusitis.  The examiner who performed the March 2006 VA 
examination declined to offer an opinion regarding the 
etiology and/or onset of his rhinosinusitis.  Although 
service connection is not warranted for this condition under 
38 C.F.R. § 3.317, as noted above, VA must give a sympathetic 
reading to the veteran's filings to determine all claims for 
recovery supported by a liberal construction of allegations.  
As such, on remand, the AMC should schedule the veteran for a 
VA examination to determine whether it is at least as likely 
as not that his rhinosinusitis is related to or had its onset 
during service.

In this regard, the Board observes that in the March 2006 VA 
examination report, the examiner indicated that she was 
unable to offer an opinion addressing whether the veteran's 
obstructive sleep apnea, GERD or rhinosinusitis were related 
to service given the absence of the veteran's service medical 
records for his period of Gulf War service.  On remand, 
notwithstanding the well-documented absence of those records, 
the examiner will be asked to comment on the veteran's report 
of a continuity of symptomatology and opine as to whether it 
is at least as likely as not that the above conditions is 
related to service.  See Dalton v. Nicholson, No. 04-1196 
(U.S. Vet. App. Feb. 16, 2007) (holding that an examination 
was inadequate where the examiner did not comment on the 
veteran's report of in-service injury but relied on the 
service medical records to provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of the veteran's fatigue, sleep apnea, 
gastrointestinal and respiratory 
disabilities.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  

The examiner should rule in or exclude 
a diagnosis of chronic fatigue 
syndrome.  The examiner should comment 
as to whether it is at least as likely 
as not that the veteran's sleep apnea 
is related to or had its onset during 
service, given the veteran's 
contentions and the available medical 
records.  The examiner also should 
comment as to whether it is at least as 
likely as not that the veteran's 
fatigue, however diagnosed, was caused 
or aggravated by his sleep apnea.

The examiner should also diagnose any 
gastrointestinal and respiratory 
disabilities found to be present.  The 
examiner should then consider the 
available medical evidence and the 
veteran's contentions and opine as to 
whether it is at least as likely as not 
that any gastrointestinal and 
respiratory disability found to be 
present had its onset in, or is related 
to, service.  

The rationale for all opinions 
expressed should be provided.    

2.	Thereafter, the RO should adjudicate 
the veteran's inferred claim of service 
connection for sleep apnea and 
readjudicate his fatigue, respiratory 
and gastrointestinal disability claims.  
If any benefit sought on appeal is not 
granted in full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


